Title: To John Adams from Joseph E. Worcester, 4 October 1820
From: Worcester, Joseph E.
To: Adams, John


				
					Sir,
					Cambridge, 4th Oct. 1820
				
				Having observed that you condescend to take an interest in various literary objects, and particularly such as are intended to promote the improvement of the rising generation, I take the liberty to forward to you a small Geography and Atlas, and to beg your acceptance of them as a token of my high respect. Though they are little worthy of your notice, you may perhaps deign to cast your eye over them, and then hand them to a grandchild, or some other young person, to whom they may not be useless.With great respect and consideration / I am, Sir, / your most obedient and / humble servant
				
					J. E. Worcester
				
				
			